(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, en el presente caso el único error señalado por el acusado apelante es el de ser contrario a la prueba el veredicto rendido por el jurado;
Por cuanto, hemos examinado cuidadosamente la transcripción de evidencia y de ella resulta que en efecto la evidencia que ante sí tuvo el jurado fué claramente contradictoria;
Por cuanto, apreciando toda la prueba, el jurado dirimió el ’ conflicto en contra del acusado;
*993PoR Cuanto, no hallamos que al así hacerlo incurriera en error el jurado y por el contrario creemos que el veredicto está plenamente sostenido por la evidencia;
Bob TANTO, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en mayo 16, 1938.
El Juez Asociado Sr. Todd, Jr. no intervino.